COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00338-CV


In the Matter of L.W.                     §    From County Court at Law No. 2

                                          §    of Wichita County (38856-LR)

                                          §    January 9, 2015

                                          §    Opinion by Justice Walker

                                          §    Dissent by Justice Gabriel


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for a new trial to

a jury to be conducted within fourteen days of the date of our judgment. If such

action is not taken within that time, appellant shall be discharged.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Sue Walker___________________
                                         Justice Sue Walker